Title: To Benjamin Franklin from François-Auguste-Pompée Hennet, 25 August 1777
From: Hennet, François-Auguste-Pompée
To: Franklin, Benjamin


Monsieur,
Paris le 25 aout 1777.
J’ai donné, aussitôt la demande que vous m’avez faite des 4000 sabres, les ordres pour qu’on les disposat le plus promptement possible. Je recois dans l’Instant la réponse et on me marque qu’ils seront prêts dans deux mois, mais qu’on ne pourra en fournir que 2000 semblables au modele que jai eu l’honneur de vous remettre; qu’on pourra, si cela vous convient, en fournir Deux mille autres à lames droites. Je vous en porterai demain un modele. Pour plus de solidité au lieu du fil de laiton qui est à la poignée il y aura deux viroles de cuivre.

Je joins à ma lettre des modeles en papier de hallebardes, espontons, lances et piques. Il s’en trouve actuellement dans notre manufacture. Savoir.


hallebardes de differentes forms
231


Espontons idem
172


Lances ou Piques
120


Je pourrai fournir le tout rendu à Nantes, sur le pied de 4 l.t. 10 s. pieces les hampes ou manches compris. S’il falloit les faire exprés, les hallebardes et espontons couteroient 8 l.t. les Lances ou Piques 5 l.t. 10 s. a 6 l.t.
J’aurai l’honneur de me rendre demain chez vous, Monsieur, avec mon frere interessé comme moi dans la manufacture Royale d’armes de Maubeuge où il doit retourner incessamment, il suivra lui meme l’execution de ces armes et fera en sorte de remplir avec toute l’exactitude possible vos intentions. J’ai l’honneur d’etre avec des sentiments respectueux, Monsieur, votre tres humble et tres obeissant serviteur
Hennet
 
Endorsed: Proposal of M. Hennet
